DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pg. 8, with respect to the Interpretation under 35 U.S.C. § 112(f) have been fully considered and are persuasive.  Claim 20 is no longer interpreted under 35 U.S.C. § 112(f) in view of amendment.
Applicant’s arguments and amendments, see pgs. 8-9, with respect to the Rejection under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The current rejection of claims 1-20 has been withdrawn in view of the amendments. However, further indefiniteness issues have arisen in the amended claims (see Claim Rejections - 35 USC § 112(b) section below).
Applicant's arguments, see pgs. 9-12, with respect to the Rejection under 35 U.S.C. § 103 of claims 1-10 and 16 by Yasushi et al. (JP J03173544) in view of Frey (US 2006/0058706), claims 11-15, 17, and 19-20 by Yasushi, Frey and Akiko (JP 3802756), and claim 18 by Yasushi, Frey, Akiko, and Wakabayashi et al. (US 2002/0156373) but are moot in view of the updated grounds of rejection necessitated by scope-altering amendment. Further, examiner respectfully disagrees that the combination of Yasushi and Frey does not teach the “recess under the circular-arc shape section of the backing material and opposite to the outer surface of the backing material layer” (see Remarks, pg. 10) based on the description of Figs. 1 and 2 and constructed illustration of the backing block from the applicant. However, the original rejection made relied curved to accommodate the shape or structure of the transducer material 12” ([0019]). Thus, Frey positively states that the backing block may be curved, which encompasses a circular-arc shape, under its broadest reasonable interpretation. Therefore, the illustration provided by the applicant as to the structure of the backing block is not the only embodiment of the backing block. Additionally, in the combination wherein the backing block of Frey replaces the packing of Yasushi, the backing block would “accommodate the shape or structure of the transducer material” of Yasushi which is a curved piezoelectric element 2.   
Additionally, and as pointed out in the interview with attorney Jun Nakamura on 25 August 2021, the applicant provided illustration on pg. 11 of the Remarks depicts the backing block of Frey as two separate elements, which is not the only interpretation based on evidence from paragraph [0021] of Frey: “The backing block 16 includes a rim 20 around or connected with a portion of the sides 26,” wherein “the rim 20 is formed of acoustically absorbing material, such as forming the rim 20 and the remainder of the backing block 16 as a singular or unitary structure of the same material or materials.” 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now  recites “an ultrasonic oscillator array in which a plurality of ultrasonic oscillators are arranged outward in a circular-arc shape so as to have a circular-arc surface resulting from the arrangement of the plurality of ultrasonic oscillators and end surfaces perpendicular to the circular-arc surface” in the first claim element and “wherein the recess of the backing material layer is recessed from at least one outer side surface of the backing material layer, the outer side surface being a surface perpendicular to the back surface of the ultrasonic oscillator array” in the penultimate paragraph of the claim. However, based on the claim language, the positional relationship between the “end surfaces of the ultrasonic array” and the “outer side surface of the backing material layer” is unclear. One of ordinary skill is not apprised of the relationship of the structural components and thus cannot ascertain the metes and bounds of the claim.
Additionally, claim 1 recites “the backing material layer having an outer surface having a circular-arc cross shape section” in the third paragraph. It is unclear what applicant intends by “cross shape” and it is not disclose in the specification. For the purposes of examination, the claim element is interpreted as “the backing material layer having an outer surface having a circular-arc shape.” 
Further, claim 1 recites “a center side, which is a side in a direction penetrating from the one side to another outer side surface of the backing material layer.” It is unclear to which surface the “one side” refers. Further, it is unclear what direction is intended, nor how the 
For these reasons, claim 1 and its dependents are indefinite.
Further claim 10 recites “wherein the cable wiring parts are respectively disposed on both of the outer side surfaces of the backing material layer and wherein the recesses of the backing material layer are provided on both of the outer side surfaces of the backing material layer in order to dispose the respective cable wiring parts.” There is insufficient antecedent basis for the limitation of “the recesses”, since only a single ‘recess’ is recited in parent claim 1. Examiner recommends applicant amend claim 1 to include the possibility multiple recesses, such as “and the backing material layer being provided with at least one recess/one or more recesses” or the like (paragraph 3 of claim 1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi et al. (JP H03173544) and Akiko (JP 3802756) as cited by applicant, and further in view of Frey .	
As best understood by claim 1, Yasushi teaches an ultrasonic oscillator unit (sensor unit in [0001] and depicted in Figs. 1a-c) comprising an ultrasonic oscillator array in which a plurality of ultrasonic oscillators are arranged outward in a circular-arc shape so as to have a circular-arc surface resulting from the arrangement of the plurality of ultrasonic oscillators (“the piezoelectric element 2 divided into the array is bent so as to correspond to the curvature of the convex surface of the packing 20” in [0001]), wherein a piezoelectric element is encompassed by an ultrasonic oscillator. Yasushi further teaches a backing material layer that is disposed on a back surface of the ultrasonic oscillator array, which is an inward surface of the ultrasonic oscillator array, the backing material having an outer surface having a circular-arc cross shape section, (packings 21a, 21b, and 21c in Figs. 1-2 corresponding to the backing material, with openings providing circular-arc cross sections of an outer surface for Fig. 1a and 1c specifically). Yasushi further teaches a wiring board having a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part (“a flexible printed board (FPC) 6 having a pattern of a plurality of lead wires (not shown) is pulled out from the signal side electrode of the piezoelectric element 2” in [0001]); and a cable wiring part in which a plurality of cables connected to the plurality of wiring lines, respectively, are wiring-connected (lead wires of FPC 6 are “connected to…the signal line 8 of the cable 7” in [0001], wherein the “lead wires” correspond to the plurality of cables, the “signal line 8” represents the plurality of wiring, and the “cable 7” corresponds to the wiring-connected). Yasushi further teaches at least a portion of the cable wiring part is included in the recess of the backing material layer in [0001]: In the manufacturing embodiment of Figs. 3a-c, “the block members 25a, 25b and 25c are removed to in the recessed space” (emphasis added). Specifically, Figs. 1b and c illustrate the fitting of signal line 8 in the recessed space.  
However, Yasushi does not explicitly disclose a plurality of ultrasonic oscillators and end surfaces perpendicular to the circular-arc surface, an electrode part having a plurality of electrodes provided on a side of the end surfaces of the ultrasonic oscillator array and electrically connected to the plurality of ultrasonic oscillators, respectively. 
Akiko teaches an analogous scanning ultrasound probe to the instant application, teaches a vibrator unit section 30, wherein ‘the electrode portion 35b is placed on the non-radiating surface side of the array transducer 31” ([0032]). Further, as illustrated in Figs. 4 and 6, the electrode portion 35b is provided on a side of the end surface of the transducer substrate portion 61, which is perpendicular to the circular-arc surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piezoelectric element 2 of Yasushi with the vibrator unit section 30 of Akiko as an alternative design choice to maximize the surface area of the radiating surface of the array transducer. 
Yasushi, nor it’s combination with Akiko teach the backing material layer being provided with a recess under the circular-arc shape section of the backing material and opposite to the outer surface of the backing material layer or wherein the recess of the backing material layer is recessed from at least one outer side surface of the backing material layer, the outer side surface being a surface perpendicular to the back surface of the ultrasonic oscillator array, toward the center side thereof, which is a side in a direction penetrating from the one side to another outer side surface of the backing material layer. Frey, which teaches an analogous ultrasound curved to accommodate the shape or structure of the transducer material 12” ([0019]). Top 22 and rim 20 of the backing block correspond to the backing material layer that is disposed on a back surface of the ultrasonic oscillator array. Thus in a ‘curved’ embodiment, the top 22, and rim 20, of backing block has an outer surface having a circular-arc cross shape section.
Frey also teaches recesses (see arrow in the reproduction of Fig. 1 below, displaying a cross-section of the transducer 10) in the backing block 16 of sides 26 relative to top 20, wherein, “for example, about 70-80% of the sides of the backing material are decoupled from a rigid case surrounding the transducer stack” ([0013]). These recesses extend inward from at least one outer side surface of the backing block towards the center, wherein the plane of the recess is parallel to the plane of the outer side surface. Thus, the backing material layer is provided with a recess under the circular-arc shape section of the backing material and opposite to the outer surface of the backing material layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packing of Yasushi with the backing material including the recesses of Frey as an obvious alternative design choice for providing space for the wiring (as previously suggested by Yasushi), while “the full depth of the backing block is maintained for absorbing acoustic energy from the transducer material” (Frey, [0013]).

    PNG
    media_image1.png
    453
    580
    media_image1.png
    Greyscale

Reproduction of Fig. 1 of Frey (US 2006/0058706).


Regarding claim 2, Yasushi further teaches wherein the backing material layer has a bow shape, a semicylindrical shape, a shape obtained by cutting a column with a plane parallel to a centerline, or a semicircular columnar shape (packing 21c in Figs. 1c and 2c). However, Yasushi does not teach that bottom surfaces of the backing material layer, the bottom surfaces being surfaces opposite from the back surface of the ultrasound oscillator array and perpendicular to the outer side surface of the backing material layer, are on a same plane. Instead, Frey teaches “The backing block 16 is a body of acoustically absorbing material having a top 22, a bottom 24 and sides 26,” wherein “the top 22 is flat or curved to accommodate the shape or structure of the transducer material 12” ([0019]). This suggests that the transducer material 12 (i.e., the oscillatory array) may be curved, and that the bottom side 24 of the backing block 16 is on one continuous plane. Further, as depicted in the cross section of Fig. 1, the bottom side 24 is perpendicular to the sides 26 (i.e., outer side surface of backing material layer) and opposite the top 22 (i.e., back surface of ultrasound oscillator array) Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
With regard to claims 3 and 4, the modification of Yasushi teaches wherein the recess of the backing material layer is provided from the outer side surface of the backing material layer toward a center side thereof. Frey is relied upon to teach the recesses as highlighted by the arrow in the reconstruction of Fig. 1 of Frey, wherein the “sides of the backing material are decoupled from a rigid case surrounding the transducer stack” ([0013]). Fig. 1 illustrates that each of the recesses originate from each of the two opposite outer side surfaces and extend toward the center of the width of bottom side 24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasushi with the backing block 16 of Frey for the same reasons as previously laid out for claims 1 and 2. 
Regarding claims 5-8, the modification of Yasushi teaches wherein the recess is formed by performing counterboring from the outer side surface of the backing material layer toward the center side thereof (Frey [0013] and Fig. 1 as conveyed above for claims 1-4), and wherein the recess is a bow-shaped recess, a semicircular recess, a polygonal recess, a pyramidal recess, or a conical recess, viewing from a direction perpendicular to the outer side surface of the backing material layer. In Fig. 1 of Frey, the recess is illustrated as rectangular, which is encompassed by the claim limitation polygonal. It is noted that the formation of the counterbore by performing counterboring is considered product-by-process language, whereby “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” (MPEP 2113 I). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 9, the modification of Yasushi further teaches wherein the recess of the backing material layer is formed so as to enlarge in a direction away from the ultrasonic oscillator array. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rectangular recess of the backing block 16 of Frey incorporated in the modification of Yasushi, with a countersink shaped recess, which is a well-known alternative to counterboring in the field of manufacturing. The countersink would adjust the angle of the inner plane of the recess relative to the outer side surface from parallel (as originally presented in reproduction above) to an angle away from the outer side surface along the length of the recess (see dashed lines in reproduction of Fig. 1 below). Therefore, with such a countersink recess, the recess itself would increase in area and volume in a direction away from the transducer material 12.  

    PNG
    media_image2.png
    453
    580
    media_image2.png
    Greyscale

Reproduction of Fig. 1 of Frey (US 2006/0058706) modified with dashed lines to illustrate countersink recess.

wherein the cable wiring parts are respectively disposed on both of the outer side surfaces of the backing material layer, and wherein the recesses of the backing material layer are provided on both the outer side surfaces of the backing material layer in order to dispose the respective cable wiring parts. Yasushi teaches the wire leads of FPC 6 as illustrated in on an outer side surface of the packing of Figs. 1a-c, as well as in “perspective views for explaining a conventional ultrasonic probe” in Figs. 4-6 ([0001]). Further, it was previously conveyed in claim 1, that “the signal line pattern (not shown) of the FPC 6 and the signal line 8 of the cable 7” are disposed “in the recessed space” ([0001]). The packing substituted with the backing block 16 of Frey now provides a center depth of the backing block in place of the opening of Yasushi, wherein the wiring of Yasushi may disposed in both recesses on both outer side surfaces of the backing (as illustrated in Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packing of Yasushi with the backing block of Frey to enable the sequestering of cable wiring while maintaining a full depth of the backing block for acoustic absorbance as conveyed previously for claims 1 and 2. 
Regarding claim 11, the modification of Yasushi teaches the ultrasonic oscillator unit according to claim 1 and that the wiring board is on the center side of the backing material layer as previously conveyed for claims 1 and 3-4. Further, the modification of Yasushi discloses wherein the cable wiring part is provided on a surface of the wiring board via Akiko: First, a “coaxial cable bundle 29” corresponds to the cable 7 of the wire-connected signal line 8 of Yasushi. Further, “a cable substrate 41 is disposed on the distal end side of the coaxial cable bundle 29, and a signal of a coaxial line 51 that passes through the coaxial cable bundle 29 at a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable 7 and signal line 8 of Yasushi to be provided on the surface of the cable substrate 41 of Akiko in order to “precisely position and hold and fix the tip of the cable” ([0008]) so that “when the electronic scanning ultrasonic probe is used from inside the body cavity, the outer shape” is “extremely small, and the interval between adjacent ultrasonic transducers arranged in a large number is minimized” ([0006]). 
With regard to claim 12, the modification of Yasushi teaches wherein a gap of the recess between the cable wiring part housed in the recess of the backing material layer and the backing material layer is filled with a filler. By modifying the packing of Yasushi with the backing block of Frey, the wiring of Yasushi is disposed in the recess of Frey. Further, by modifying the wiring of Yasushi with that of Akiko, the wiring and cable can be secured to a substrate and tucked in the recesses of the backing block of Frey. Akiko further teaches that its “signal cable assembly 40 and the vibrator unit section set 30 are stably fixed and held on the housing section 28 by filling the hollow portion of the housing section 28 with the adhesive 43” ([0032]). Here, the “hollow portion of the housing section 28” corresponds to the space made by “decoupling” of “a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yasushi with the filling of Akiko in order to “stably fix” the components of the transducer unit and wirings and cables (Akiko [0032]). 
Regarding claim 13, the modification of Yasushi as laid out in claim 12 further teaches   wherein at least a portion of the cable wiring part is covered with the filler. It is inherent to the “filling the hollow portion of the housing section 28 with adhesive 43” to at least partially cover the cable wiring part based on the fact that “the signal cable assembly 40 and the vibrator unit section set 30 are stably fixed and held on the housing section 28” (Akiko, [0032]). Further, this disclosure suggests filling the entirety of the hollow portion of the housing section 28, which would necessarily cover all of the wiring as applied to the modification of Yasushi. This modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention for the same reason as set forth in claim 12 above. 
With regard to claim 14, the modification of Yasushi teaches a cable unit that includes the wiring board and the cable wiring part and is formed by connecting the plurality of wiring lines of the wiring board and the plurality of cables wiring-connected to the cable wiring part, respectively, to each other as provided by the evidence of Akiko in [0030]-[0031] for claim 11.
Regarding claim 15, the modification of Yasushi further teaches wherein the cable unit is a multilayer interconnection board having a flexible printed wiring board that is the wiring board, and a rigid printed wiring circuit board having the cable wiring part. Yasushi teaches the “FPC 6 having a plurality of lead wires” ([0001]), but does not teach a rigid printed wiring circuit board having the cable wiring. Frey is also silent on the presence of a wires or cable. cable wiring part. Since flexible printed circuit boards are well known in the art, it suggests that the absence of the ‘flexible’ descriptor indicates that it is a rigid board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the teaching of Yasushi with the teaching of Akiko to provide rigid support portions for fixing the cable in place, combined with flexible portion to accommodate movement of the wired portion during movement of the distal end of the endoscope diagnosis apparatus. 
Regarding claim 16, Yasushi further teaches wherein the wiring board has a flexible printed wiring board, a printed wiring circuit board, or both the boards via “a flexible printed board (FPC) have a pattern of a plurality of lead wires” ([0001]).
wherein the flexible printed wiring board is electrically connected to the electrode part by heat fusion and is disposed on one of the end surfaces of the ultrasonic oscillator array via “a sectional view of a conventional ultrasonic probe” in Fig. 6 ([0001]). Reference numbers 6 and 9 each refer to a FPC, wherein “a pattern of a plurality of lead wires” for FPC 6 “is pulled out from the signal side electrode of the piezoelectric element 2”, while “the earth side terminal of the piezoelectric element 2 is connected to a flexible printed board (FPC) 9” ([0001]). Thus, conventional ultrasonic probes have flexible printed wiring boards disposed on the outer side surface of the ultrasonic oscillator array. Further, that the flexible printed wiring board is electrically connected to the electrode part by heat fusion again represents product-by-process language (see claims 5-8 above). 
With regard to claim 19, the modification of Yasushi further teaches wherein the flexible printed wiring board is disposed on an outer side surface of the ultrasonic oscillator array (see evidence from Yasushi as for claim 17), and a filler is injected into a gap of the recess of the backing material layer, in which the cable wiring part is housed, to fill the gap (see evidence from Yasushi, Akiko, and Frey as for claims 1 and 10-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yasushi in the manner as claimed for the same reasons as laid out for claims 10-12.
Regarding claim 20, the modification of Yasushi with Akiko and Frey teaches the ultrasonic oscillator unit according to claim 1, and acquires the ultrasound image (“ultrasonic diagnostic apparatus”, Yasushi [0001]; “The material is selected to absorb acoustic energy behind the transducer material 12 and efficiently damp the acoustics to minimize artifacts for imaging”, Frey [0018]). Akiko is further relied upon to teach an ultrasonic endoscope for imaging an inside of a body cavity of a subject to acquire an ultrasound image and an endoscopic image (“ultrasonic endoscope diagnostic apparatus 1…includes… an electronic scanning ultrasonic transmission / reception unit…provided at the distal end of an insertion part 2a inserted into a body cavity” [0016]), respectively, the ultrasonic endoscope comprising: an insertion part to be inserted into the body cavity (an insertion part 2a inserted into a body cavity” [0016]); an endoscope observation part that is provided closer to a proximal end side than the ultrasonic observation part in the insertion part and includes an illumination window that emits illumination light that illuminates a region to be imaged within the body cavity, and an imaging element that images the region to be imaged that is illuminated with the illumination light from the illumination window (“an illumination lens cover 23 that irradiates illumination light toward the observation site on the distal end surface 9a of the hard portion 9 located at the rear end of the transducer unit 20, and an observation optical system that captures an optical image of the observation site” ([0022])). The illumination light irradiated toward the observation site is generated by a “light source device 3” (Fig. 1), wherein the lens cover 23 is located proximal on the ultrasonic endoscope 2 end.
Akiko further teaches a treatment tool channel that is provided closer to a proximal end side than the ultrasonic observation part in the insertion part and includes a treatment tool delivery port for inserting a treatment tool into the body cavity (“a forceps outlet 26 is opened at the distal end surface 9a of the hard portion 9 so that the central axis is included in the ultrasonic scanning range 22 of the ultrasonic transmission / reception unit 21. In the vicinity of the forceps outlet 26, there is provided a forceps raising base 27 that swings and adjusts the protruding direction of a treatment instrument such as a tissue suction needle that protrudes from the forceps outlet 26” [0023]). The forceps outlet 26 is also located on the proximal end of the ultrasonic endoscope 2 end as illustrated in Fig. 1. 
. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi, Akiko, and Frey as applied to claim 15 above, and further in view of Wakabayashi et al. (US 2002/0156373).
The modification of Yasushi teaches the ultrasonic oscillator unit according to claim 15 and wherein the flexible printed wiring board is disposed on one of the end surfaces of the ultrasonic oscillator array as previously convey for claim 17. However, that the flexible printed wiring board is electrically connected to the electrode part using an anisotropic conductive sheet or anisotropic conductive paste is not taught by Yasushi, Akiko, or Frey.
Wakabayashi, which teaches an analogous ultrasound transducer array to the instant application including independent wiring and control of piezoelectric elements, is relied upon instead. Specifically, Wakabayashi teaches that “the flexible printed board 92 is connected to the electrodes of the piezoelectric elements 84 via solder; but this invention is not thereby limited. For example, connection may be made by an anisotropic conductive film (ACF)” ([0189]). Here, the ACF encompasses the claimed anisotropic conductive sheet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the teaching of Yasushi with the ACF .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (US 2010/0241004) teach a probe for an ultrasonic diagnostic apparatus including backing member embodiments with recessed portions.
Lukacs et al. (US 2016/0296975) teach an ultrasonic transducer with modifications to the backing to suppress reverberations that may not be sufficiently attenuated by means of acoustic absorption and scattering alone. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793